UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:10/31 Date of reporting period: 7/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJuly 31, 2011 (Unaudited) DWS Gold & Precious Metals Fund Shares Value ($) Common Stocks and Warrants (a) 89.7% Australia 14.6% CGA Mining Ltd.* (b) Gryphon Minerals Ltd.* Kingsgate Consolidated Ltd. Medusa Mining Ltd. Newcrest Mining Ltd. OceanaGold Corp.* (b) Regis Resources Ltd.* (Cost $45,824,111) Bermuda 0.3% Aquarius Platinum Ltd. (c) (Cost $2,006,416) Canada 56.5% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Barrick Gold Corp. Bear Creek Mining Corp.* Canaco Resources, Inc.* Centerra Gold, Inc. Detour Gold Corp.* Eastern Platinum Ltd.* Eldorado Gold Corp. Exeter Resource Corp.* Franco-Nevada Corp. Goldcorp, Inc. (d) Goldcorp, Inc. (d) Guyana Goldfields, Inc.* IAMGOLD Corp. Kaminak Gold Corp. "A"* Kinross Gold Corp. New Gold, Inc.* Northgate Minerals Corp.* Osisko Mining Corp.* Pan American Silver Corp. Romarco Minerals, Inc.* (d) Romarco Minerals, Inc.* (d) Rubicon Minerals Corp.* Sabina Gold & Silver Corp.* Sandstorm Gold Ltd.* Sandstorm Gold Ltd. (Warrants) Expiration Date 4/23/2014* SEMAFO* Silver Wheaton Corp. Tahoe Resources, Inc.* Teranga Gold Corp. (CDI)* (e) Torex Gold Resources, Inc.* Torex Gold Resources, Inc. (Warrants) Expiration Date 11/12/2011* Yamana Gold, Inc. (Cost $237,816,811) Channel Islands 2.2% Randgold Resources Ltd. (ADR)(Cost $5,302,154) Mexico 1.3% Fresnillo PLC (c) (Cost $6,331,593) Peru 2.2% Compania de Minas Buenaventura SA (ADR)(Cost $7,352,357) South Africa 7.0% AngloGold Ashanti Ltd. Harmony Gold Mining Co., Ltd. (ADR) Impala Platinum Holdings Ltd. (Cost $39,465,091) United Kingdom 0.5% Hochschild Mining PLC(Cost $3,274,519) United States 5.1% Allied Nevada Gold Corp.* Golden Minerals Co.* Newmont Mining Corp. (Cost $23,397,061) Total Common Stocks and Warrants (Cost $370,770,113) Exchange-Traded Funds 1.4% ETFS Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $4,516,465) Troy Ounces Value ($) Commodities 1.5% Gold Bullion*(Cost $4,255,880) Shares Value ($) Cash Equivalents 2.3% Central Cash Management Fund, 0.12% (f) (Cost $13,331,330) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $392,873,788) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $432,050,089.At July 31, 2011, net unrealized appreciation for all securities based on tax cost was $106,216,223.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $158,836,950 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $52,620,727. (a) Securities are listed in country of domicile. (b) Listed on the Toronto Stock Exchange. (c) Listed on the London Stock Exchange. (d) Securities with the same description are the same corporate entity but trade on different stock exchanges. (e) Listed on the Australian Securities Exchange. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt CDI: Chess Depositary Interest SPDR: Standard & Poor's Depositary Receipt At July 31, 2011, the DWS Gold & Precious Metals Fund had the following Quality Distribution: Quality Distribution (As a % of Common Stocks and Warrants) Group breakdown of the Fund's common stocks Group I: Premier producing companies 41 % Group II: Major established producers 33 % Group III: Junior producers with medium cost production 13 % Group IV: Companies with some production on stream or in start-up 8 % Group V: Primarily exploration companies with or without mineral resources 5
